Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered September 15, 1998, convicting him of robbery in the first degree (two counts), assault in the first degree, and criminal possession of a weapon in the second degree, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, a witness’s unequivocal identification of him during a canvass of the area where the crimes occurred gave the police probable cause to place him under arrest (see People v Williams, 236 AD2d 642). Moreover, the defendant’s argument that the identifications by the three complainants were the result of unduly suggestive police procedures is without merit (see People v Dixon, 85 NY2d 218; People v Duuvon, 77 NY2d 541).
The defendant was afforded the effective assistance of counsel. “[T]he evidence, the law, and the circumstances of [the] case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Feuerstein, J.P., Smith, O’Brien and Adams, JJ., concur.